Citation Nr: 0532947	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  98-19 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating in excess of 40 percent 
for left L3-L4 herniated nucleus pulposus (HNP).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1976 to July 
1981, and September 1990 to May 1991, and had some Inactive 
Duty for Training.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which declined to grant a rating 
in excess of 40 percent for the veteran's service-connected 
HNP.  

In September 2003, the Board remanded this case for 
additional evidentiary development, and to obtain 
clarification concerning whether the veteran had either 
attended a hearing (in which case the transcript should have 
been added to the record), or still desired a hearing.  In 
that regard, the veteran submitted a February 2005 statement 
that he did not desire a hearing.  

Also, the Board identified that the veteran sought service 
connection for a psychiatric disorder secondary to service-
connected left HNP, and referred the matter to the RO for 
appropriate consideration.  


FINDING OF FACT

The medical evidence of record indicates a history of chronic 
pain, consistent limitation of motion, and objective findings 
of neurological manifestations of HNP.  


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent rating for 
left L3-L4 HNP have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.25, 4.45, 
4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The record contains an August 2004 letter informing the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA will try to obtain on the 
claimant's behalf.  Both letters told the veteran of 
information and evidence needed to substantiate and complete 
a claim for an increased rating for service-connected left 
L3-L4 HNP.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id. at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice and proper subsequent VA process.  In this case, the 
veteran filed a claim pre-VCAA.  As such, the RO supplied the 
veteran with subsequent notification via the letter referred 
to above.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(holding that any timing error can be cured when VA employs 
proper subsequent process).  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter.  Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the RO obtained VA outpatient treatment records 
(from Ft. Buchanan and San Juan VA Medical Center) from 1995 
to 2005, a November 1997 VA examination report, and a current 
and sufficient March 2005 VA examination report. 

For all of these reasons, VA satisfied its duties to the 
veteran.

I.  Facts

Pursuant to his February 1996 original claim of service 
connection, the veteran underwent a July 1996 VA examination.  
The veteran was diagnosed as having L3-L4 lumbar 
radiculopathy, after the examiner found diminished left 
patellar reflex +1, with indicated damage to the left L4 
root, among other things.  An October 1996 rating decision 
granted service connection for a back condition (L3-L4 HNP), 
noting that the veteran had injured his back in October 1995 
during Inactive Duty for Training.  

In October 1997, the veteran filed VA Form 21-4138 that 
sought re-evaluation of service-connected back disability.  

Pursuant to the claim, the RO gathered VA outpatient 
treatment records.  In March 1996, an attending physician 
found evidence of L4 radiculopathy.  In March 1997, the 
veteran complained of weakness in the lower extremities and 
radicular pain.  In April 1997, the veteran complained of 
persistent low back pain traveling to the left buttock, lower 
extremity, with limitation of movements; and EMG was normal, 
and the veteran was a surgical/epidural block candidate.  In 
June 1997, in terms of sensory testing, the treatment 
provider noted slightly diminished pinprick on lateral side 
of left leg.  

A November 1997 consultation noted that the veteran had left 
side low back pain associated with left leg numbness and 
paresthesias.  

In November 1997, the veteran underwent a VA examination, and 
complained of constant, severe, and localized low back pain.  
He reported that he had been advised to undergo epidural 
blocks, but could not stand the pain experienced.  The 
veteran reported that he been to see doctors on three 
occasions in the last year, and had been on bed rest for a 
week.  The examiner noted that a 1996 MRI found L3-L4 left 
lateral disk herniation with slight compression upon the 
neural foramen fat plane, and disc desiccation at L3-L4 and 
L4-L5.  The veteran reported painful sexual relations.  He 
had been absent from work 3 to 4 days per month last year.  A 
physical examination found evidence of severe lumbosacral 
paravertebral muscle spasm, and in terms of neurological 
abnormalities, had an almost absent left knee jerk, and 
diminished right knee jerk +1. 

A December 1997 physical therapy assessment noted that the 
veteran complained of low back pain that radiated to lateral 
aspect of left thigh.  The veteran had mild tenderness over 
L3-L4 spinal process.  

In February 1998, the veteran reported that he had been 
feeling better but was still in pain, with spasm.  An 
assessment found no radicular signs.  A March 1998 treatment 
note indicated that the veteran had some difficulty in 
walking on heels and toes.  As assessment found hypoactive 
knee and ankle jerks, and suggestive Lasègue on left.  In 
June 1998, the veteran had flexion of 50 degrees, and 
extension 0 degrees.  The veteran referred to bilateral leg 
numbness.    

In November 1998, needle EMG examination rendered no evidence 
of denervation potentials observed on a variety of tested 
muscles.  The impression was normal study, no evidence of 
left lumbosacral radiculopathy.  

The record indicates that the veteran attended physical 
therapy sessions over several years, and he also complied 
with instruction to lose weight primarily for management of 
high blood pressure (VA treatment providers continued to 
reinforce diet and weight control).  In September 1999, the 
veteran had a caudal epidural.  

In March 2000, the veteran had bed rest for 72 hours.  In 
August 2000, the veteran went to triage for worsening and 
severe lumbar pain, which was not responding to ibuprofen.  
The veteran was told that he could have lumbar block.  A 
March 2001 medical record indicated that the veteran had no 
gross motor or sensory deficit.  In June 2001, the veteran 
continued to seek treatment for back pain.  In October 2001, 
the veteran was doing "OK."  In August 2002, the veteran 
sought treatment for persistent back pain, and wanted to have 
blockade again-the veteran was to be given NSAIDS and muscle 
relaxants.  In December 2002, the veteran continued to seek 
treatment for chronic back pain.  

A June 2002 treatment note found that the veteran had had an 
exacerbation of chronic back pain, and complained of back 
pain lasting 5 days.  The veteran had tenderness to low 
lumbar area palpation, and negative Lasègue.  The attending 
physician prescribed bed rest for 72 hours.  In June 2003, 
the veteran had back pain 10/10 for the last 4 days, 
constant, and radiation to the legs.  A year later the 
veteran continued to seek treatment for back pain, and the 
medical problem list included lumbar displacement L3-L4, and 
L4-L5.  

The veteran underwent a March 2005 VA examination.  The 
veteran described that he had low back pain associated with 
constant cramps in his feet, with more intensity in the left 
foot.  He had no other complaints about the legs, and had no 
history of fecal or urinary incontinence.  The veteran stated 
that he had constant low back pain, of moderate to severe 
intensity.  The veteran took 500 mg naproxen twice daily, 
with good pain control.  In terms of flare-up, the veteran 
had come to the emergency room in June 2004 and was treated 
with a Toradol injection intramuscular and medications.  The 
veteran went to his primary care provider in April 2004 and 
February 2005 due to low back pains and treated with 
medications.  He also went to see his private doctor.

The veteran reported that he occasionally walked unaided.  He 
used a cane frequently for ambulation, including his job all 
of the time.  The veteran was not using crutches or a walker.  
The veteran used a thoracolumbar corset while in his house 
with temporary pain control.  He could walk unaided without a 
cane for 30 minutes.  The veteran referred to a history of 
three to four falls during the year, and one of those 
occasions he went to see his private doctor and was treated 
with medications and rest for two weeks.

The veteran was able to independently eat, groom, bathe, and 
dress.  Occasionally with acute pain, upon toileting and 
dressing, he had difficulty.  The veteran reported that he 
had a full time job since 10 years ago in an office in San 
Juan as a salesman.  The veteran referred no limitation in 
his job due to the low back condition.  He was a good 
employee as told to him by his supervisors.  

A physical examination revealed that the veteran could walk 
unaided with a slow guarded gait.  The veteran's range of 
motion of the thoracolumbar spine was forward flexion 30 
degrees, extension 15 degrees, and right and left lateral 
rotations and flexions 15 degrees.  The examiner remarked 
that there was painful motion on the last degree of range of 
motion, and that the veteran was additionally limited by pain 
following repetitive use of thoracolumbar spine.  He was not 
additionally limited by fatigue, weakness, or lack of 
endurance.  The examiner stated that the major functional 
impact was that he had to be absent from his job with acute 
pain.  

The examiner remarked that there had been moderate objective 
evidence of painful motion on all movements of the 
thoracolumbar spine.  There was palpable muscle spasm in the 
lumbar area.  There was mild weakness of both extensor hallus 
longus, tibialis anterior, ankle dorsiflexors, and 
gastrocnemius muscle plantar flexors with a muscle strength 
graded 4/5.  The examiner found tenderness to palpation in 
the lumbar area.  Also, the examiner found not postural 
abnormalities of the thoracolumbar spine, nor fixed 
deformities.  

In terms of a neurological examination, the veteran had 
diminished pinprick and smooth sensation on the right leg not 
following any specific dermatomal pattern (nonradicular).  
The examiner found no muscle atrophy of the lower 
extremities,  patellar and Achilles reflexes +1 bilateral and 
symmetric, and positive straight leg raising and Lasègue's 
sign bilaterally.  The diagnosis was left L3-L4 HNP.  

The examiner noted that the veteran referred acute low back 
pain on four or five occasions a year, and the pain lasted 
for three to five days such that he had to be absent from 
work.  The examiner noted that veteran had diminished 
patellar and Achilles reflex, which pointed towards damage of 
both L4-L5 and L5-S1 nerve roots, and the veteran had 
bilateral lumbar radiculopathy.

The examiner clarified that there was no paralysis of the 
lower extremities or feet.  There was Goldthwait sign 
bilaterally, and unilateral pelvic tilt.  The examiner stated 
that the veteran had a serious low back condition that would 
result in surgery.  

A March 2005 VA psychiatric progress note contained the 
veteran's report that when he originally hurt his back, it 
changed his life dramatically, and he had been disabled since 
the accident.  In June 2005, the veteran indicated that he 
continued to work with difficulty, and that he answered the 
telephone and took messages.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
........20

Mild.....................................
........................................1
0

38 C.F.R. § 4.71a, DC 5293 (2002).

The regulations regarding diseases and injuries to the spine 
were revised (incorporating the September 2002 changes for 
rating disc disease) effective September 26, 2003.  Under 
these regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, under 38 C.F.R. § 4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
...............................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.........................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis......................................................20

Under the revised regulations, intervertebral disc syndrome 
is evaluated as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).

III.  Analysis

Upon a careful review of the medical evidence, including the 
history of the veteran's service-connected HNP, and that 
overall, the record indicates objective findings of 
neurological manifestations to the site of discs of the 
lumbar spine, the veteran is entitled to a 60 percent rating 
under old Diagnostic Code 5293.  See 38 C.F.R. § 4.3.  It 
appears that the veteran experienced flare-up of the disease 
that especially  kept him from work, and otherwise generally 
experienced constant pain with neurological symptoms.  
Particularly, the veteran had undergone epidural, and the 
most recent VA examination identified radiculopathy based 
upon results from clinical testing.    

In terms of the current rating criteria, according to 
38 U.S.C.A. § 1155, in no event shall a readjustment in the 
rating schedule cause a veteran's disability rating in effect 
on the effective date of the readjustment be reduced unless 
an improvement in the veteran's disability is shown to have 
occurred.  As such, absent improvement, the 60 percent 
evaluation assigned under the old criteria remains in effect 
through the September 23, 2002, rating schedule change for 
intervertebral disc syndrome, and the September 26, 2003, 
changes noted above.  As noted above via recitation of the 
March 2005 VA examination report, it does not appear that the 
veteran's service-connected disability, particularly the 
neurological manifestation and range of motion, improved to 
the extent contemplated by 38 U.S.C.A. § 1155 during 
regulation changes.   

Under the General Rating Formula for Diseases and Injuries of 
the Spine, under 38 C.F.R. § 4.71a, the veteran is not 
entitled to the maximum evaluation of 100 percent because he 
does not have unfavorable ankylosis of the spine, and 60 
percent is the maximum evaluation under the alternative 
rating criteria in terms of incapacitating episodes.  

The Board has also considered whether it would be to the 
veteran's benefit to combine, under the new rating criteria, 
chronic orthopedic and neurologic manifestations.  
Particularly, 38 C.F.R. § 4.123 describes that peripheral 
neuritis is characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pains, at times 
excruciating, and 38 C.F.R. § 4.124 describes that peripheral 
neuralgia is characterized usually by a dull and intermittent 
pain, or typical distribution so as to identify the nerve.  
The recent VA examination found that the veteran had 
symmetric patellar and Achilles reflexes +1 bilateral, and to 
that extent, it does not appear that any neurological 
manifestation is contemplated by separate evaluation.  
Moreover, the veteran had no muscle atrophy.

The currently assigned 60 percent rating is intended to 
comprehensively address neurological symptomatology and 
functional limitation due to pain on motion and pain due to 
repetitive movement, as well as objective indication of 
limitation of motion.   

ORDER

Entitlement to a 60 percent rating for L3-L4 herniated 
nucleus pulposus is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


